840 F.2d 12Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Edward WIGGINS, Petitioner-Appellant,v.Edward W. MURRAY, Director, Mary Sue Terry, Attorney Generalof Virginia;  Ellis B. Wright, Jr., Warden,Respondents-Appellees.
No. 87-7562.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1987.Decided Feb. 16, 1988.

Richard Edward Wiggins, appellant pro se.
Thomas Drummond Bagwell, Office of Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that an appeal from the order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Several of Wiggins' claims are successive and the rest were withheld from his previous habeas corpus applications without adequate justification.  The current petition is thus clearly an abuse of the writ.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the magistrate.  Wiggins v. Murray, C/A No. 87-7-R (E.D.Va. Mar. 6, 1987).


2
DISMISSED.